954 A.2d 567 (2008)
Gary SPAHN, Petitioner
v.
ZONING BOARD OF ADJUSTMENT, The City of Philadelphia and R.G. Woodstock Associates, LLC, Respondents.
Nos. 286 EAL 2007, 287 EAL 2007.
Supreme Court of Pennsylvania.
July 14, 2008.

ORDER
PER CURIAM.
AND NOW, this 14th day of July, 2008, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
Did the Commonwealth Court err in affirming the decision of the Honorable Joseph A. Dych and did both the Commonwealth Court and Judge Dych err in quashing Petitioner's zoning appeal in *568 Philadelphia County for the following reasons:
a. Did Petitioner have standing both as a taxpayer and also as an aggrieved person under Philadelphia Zoning Ordinance 14-1807, particularly since he lived 1½ blocks away?
b. Did Pennsylvania Statute 53 P.S. 13131.1 not remove taxpayer standing from Philadelphia Zoning Ordinance 14-1807 and did the Commonwealth Court ignore the Rules of Statutory Construction?
c. Was Pennsylvania Statute 53 P.S. 13131.1 unconstitutional since it violated the one subject rule under Article III, Section 3 of the Pennsylvania Constitution? Did the Commonwealth Court err in allowing the two different subject matters (Fines and Forfeitures Increases and Philadelphia Zoning Standing) by stating both were amendments?
d. Did Pennsylvania Statute 53 P.S. 13131.1 not supersede or preempt Philadelphia Zoning Ordinance 14-1708(1) since the Philadelphia Zoning Ordinance is based on the grant of Home Rule Authority within the policing powers and on a uniquely local issue?